 1   AARON D. FORD
      Attorney General
 2   CHARLES D. HOPPER (BAR NO. 6346)
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   555 East Washington Ave, Suite 3900
     Las Vegas, Nevada 89101
 5   Tel: (702) 486-4070
     E-mail: cdhopper@ag.nv.gov
 6   Attorneys for Defendants
     Scott Mattinson, Jennifer Nash, Martin Naughton,
 7   Theresa Wickham, and Brian Williams

 8

 9

10

11

12                          UNITED STATES DISTRICT COURT

13                                  DISTRICT OF NEVADA

14   GREGORY MAY,
                                                        Case No. 2:19-cv-00161-RFB-VCF
15                     Plaintiff,

16   vs.                                             STIPULATION AND ORDER TO
                                                   EXTEND DEFENDANTS’ DEADLINE
17   SCOTT MATTINSON, et al.,                         FOR FILING AN ANSWER OR
                                                       RESPONSIVE PLEADING
18                     Defendant.

19          Defendants, Scott Mattinson, Jennifer Nash, Martin Naughton, Theresa Wickham,

20   and Brian Williams, by and through counsel, Aaron D. Ford, Nevada Attorney General,

21   and Charles D Hopper, Deputy Attorney General, and Plaintiff, Gregory May, by and

22   through counsel Angela Dows, hereby agree and stipulate to extend Defendants’ Deadline

23   for Filing an Answer or Responsive Pleading to the First Amended Complaint to March

24   13, 2020.

25   ///

26   ///

27   ///

28   ///
                                               1
 1         This is the Parties’ first request to extend this deadline. The Parties represent that

 2   this Stipulation is sought in good faith, is not interposed for delay, and is not filed for an

 3   improper purpose.

 4   DATED this 20th day of February, 2020.           DATED this 20th day of February, 2020.

 5   CORY READ DOWS & SHAFER                          AARON D. FORD
                                                      Attorney General
 6

 7   By: /s/ Angela H. Dows                           By:_/s/ D. Randall Gilmer____________
        ANGELA H. DOWS, ESQ.                             CHARLES D. HOPPER, ESQ.
 8     Nevada Bar No. 10339                             Nevada Bar No. 6346
        1333 N. Buffalo Dr., Ste. 210                    signed on his behalf by
 9      Las Vegas, NV 89128                              D. Randall Gilmer
        Attorney for Plaintiff                           Nevada Bar No. 14001
10                                                       555 E. Washington Avenue, Ste. 3900
                                                         Las Vegas, Nevada 89101
11                                                       Attorneys for Defendants

12

13                                                ORDER

14         SO ORDERED. The Defendant shall have until March 13, 2020 to file an Answer

15   or Responsive Pleading to the First Amended Complaint.

16         Dated this 24th day of February, 2020.

17

18                                                    _________________________________________
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28
                                                  2
